THE STATE OF SOUTH CAROLINA 

                In The Supreme Court 


   The State, Respondent,

   v.

   Kenneth Darrell Morris, II, Petitioner.

   Appellate Case No. 2011-203786



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                Appeal from York County 

    The Honorable John C. Hayes, III, Circuit Court Judge 



                     Opinion No. 27488 

         Heard June 24, 2014 – Filed January 28, 2015 



                         AFFIRMED


   Johnny Gardner, of Johnny Gardner Law Group, P.A., of
   Conway, for Petitioner.

   Attorney General Alan M. Wilson, Chief Deputy
   Attorney General John W. McIntosh, Senior Assistant
   Deputy Attorney General Salley W. Elliott, Assistant
   Attorney General Mark R. Farthing, all of Columbia, and
   Kevin S. Brackett, of York, for Respondent.
       JUSTICE HEARN: Kenneth Darrell Morris, II challenges the trial court's
denial of his motion to suppress ecstasy and marijuana discovered during a traffic
stop, arguing they were obtained as the fruits of an illegal search and seizure in
violation of the Fourth Amendment. We disagree, finding the officers had both
reasonable suspicion of criminal activity and probable cause to conduct a
warrantless search of the entire vehicle. Accordingly, we affirm.

                 FACTUAL/PROCEDURAL BACKGROUND
       Morris was driving on Interstate 77 through York County with Brandon
Nichols in a rental vehicle. Officer L.T. Vinesett, Jr. and Constable W.E. Scott
observed Morris commit a traffic violation by following a truck too closely. The
officers followed Morris as he exited the interstate and initiated a traffic stop as he
pulled into a gas station.

       Vinesett approached the passenger side of the vehicle and requested that
Morris produce his driver's license and registration. Vinesett then asked Morris to
exit the vehicle and accompany him to the police cruiser. As Vinesett ran Morris's
license, he asked Morris several questions about where the two men were traveling
from and what they did there. Morris told Vinesett they went "to see some girls" in
Atlanta and were on their way back to North Carolina. Vinesett returned to the
rental vehicle and spoke briefly with Nichols, who stated he and Morris were
returning from Atlanta after going to see a cousin play basketball.

       Vinesett radioed Officer Gibson of the York County Police Department for
a K-9 unit. While waiting for the K-9 unit to arrive, Scott conducted a consensual
search of Morris, which yielded no contraband. After stating repeatedly that he
had to use the restroom, Morris was escorted to the restroom by Scott.

       Nichols also asked to use the restroom. He exited the vehicle and consented
to a search of his person by Vinesett, which yielded no contraband. Vinesett told
Nichols he would have to wait to use the restroom until Morris returned. Vinesett
asked Nichols if he smoked marijuana earlier in the day and said he swore he
smelled marijuana when Nichols exited the vehicle. Nichols stated the smell was
from a Black & Mild cigar and that he did not smoke marijuana. A few minutes
later, Gibson arrived to perform a K-9 search of the vehicle with Justice, a trained
drug detection dog.

       Vinesett and Gibson asked Nichols for his consent to search the vehicle,
which Nichols refused, stating there was no contraband. Gibson then escorted
Justice around the exterior of the vehicle twice; however, Justice did not alert at
any point. Vinesett then conducted a search of the vehicle, beginning with the
interior and proceeding to the trunk. Although he did not find any contraband in
the passenger compartment, Vinesett discovered a plastic bag in the trunk
containing 393 ecstasy pills concealed within a small gift bag. Following the
discovery of ecstasy, Morris and Nichols were placed under arrest. During a more
thorough search after the arrests, officers discovered a plastic bag containing a half
a pound of marijuana underneath the spare tire.

       Morris was indicted on charges of trafficking ecstasy and possession of
marijuana with intent to distribute. Prior to trial, Morris moved to suppress the
drugs as the fruit of an illegal search and seizure. At the hearing, Vinesett testified
he is a member of the York County Highway Interdiction Team (HIT Team). He
stated that as part of his HIT training, he has attended several national training
sessions on highway interdiction and drug enforcement. When questioned about
the stop, Vinesett noted he smelled an odor of marijuana when he first approached
the vehicle and spoke to Morris and Nichols. He stated he also observed several
hollowed out Phillies Blunt1 cigars in the center console of the vehicle, and loose
blunt tobacco scattered over the frontal interior of the vehicle. He testified that
although the smell of marijuana was the biggest indicator of criminal activity, other
indicators of drug trafficking were present, including the inconsistent stories about
traveling to Atlanta, the fact the vehicle was rented, and the presence of several
consumed cans of Red Bull. When asked about the K-9 search, Vinesett conceded
this was a fair indicator that no drugs were present, but stated Justice failed to keep
his nose on the vehicle as he usually did during a search and instead frequently
stopped to shake the water off, explaining he assumed Justice did not like being out
in the rain.

       Ultimately, the trial court denied Morris' motion, finding the officers had
reasonable suspicion of criminal activity based on Vinesett's testimony that he
smelled marijuana and the presence of hollowed out blunts.2 In addition, the court
stated there was no requirement that a stop cease because the police dog failed to
alert, and at a length of roughly thirteen minutes, the traffic stop was not
excessively long, nor unreasonably extended. Finally, the trial court found the

1
  Phillies Blunts are an inexpensive brand of cigar. Vinesett testified that people
"hollow [the blunt] out and place the marijuana in there, so if you did see them
riding down the road smoking anything, it would look like they were just smoking
a [Phillies] blunt."
2
  The court analogized the hollowed out blunts to finding a crack pipe within a
vehicle.
officers had probable cause to search the vehicle, but did not articulate the specific
reasoning for this finding.

      Morris was convicted of trafficking ecstasy and simple possession of
marijuana. The court sentenced Morris to thirty years' imprisonment and fined him
$50,000.00 for the ecstasy charge. It additionally sentenced him to a year
imprisonment for the marijuana charge, to run concurrently. Morris appealed his
conviction to the court of appeals which affirmed in State v. Morris, 395 S.C. 600,
720 S.E.2d 468 (Ct. App. 2011). We granted certiorari.

                              ISSUES PRESENTED

I. 	   Did the court of appeals err in affirming the trial court's finding that the
       officers had reasonable suspicion of criminal activity to extend the length of
       the traffic stop?

II. 	 Did the court of appeals err in affirming the trial court's finding that the
      officers had probable cause to conduct a full search of the entire vehicle?

                            STANDARD OF REVIEW
      "In criminal cases, the appellate court sits to review errors of law only."
State v. Wilson, 345 S.C. 1, 5, 545 S.E.2d 827, 829 (2001). "When reviewing a
Fourth Amendment search and seizure case, an appellate court must affirm if there
is any evidence to support the ruling." State v. Wright, 391 S.C. 436, 442, 706
S.E.2d 324, 326 (2011). "The appellate court will reverse only when there is clear
error." State v. Missouri, 361 S.C. 107, 111, 603 S.E.2d 594, 596 (2004).

                                 LAW/ANALYSIS
       The Fourth Amendment to the United States Constitution protects the "right
of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures." U.S. Const. amend. IV. A traffic stop and
the detention of persons during such a stop constitutes a seizure. State v. Maybank,
352 S.C. 310, 315, 573 S.E.2d 851, 854 (Ct. App. 2002).

I. 	   REASONABLE SUSPICION

      Morris argues the trial court erred in finding the officers had reasonable
suspicion to extend the scope of the traffic stop in violation of his Fourth
Amendment rights. In addition, he argues the officers illegally prolonged the
duration of the traffic stop. We disagree.
       In carrying out a routine traffic stop, law enforcement may request a driver's
license and vehicle registration, run a computer check, and issue a citation;
however, any further detention for questioning is beyond the scope of the stop and
therefore illegal unless the officer has reasonable suspicion of a serious crime.
State v. Tindall, 388 S.C. 518, 521, 698 S.E.2d 203, 205 (2010). To determine
whether reasonable suspicion exists, an officer, by a totality of the circumstances,
must have a "particularized and objective basis for suspecting the particular person
stopped of criminal activity." United States v. Cortez, 449 U.S. 411, 417–18
(1981). Reasonable suspicion does not entail a set of legal rules, but "entails
common sense, nontechnical conceptions that deal with factual and practical
considerations of everyday life on which reasonable and prudent persons, not legal
technicians, act." United States v. Foreman, 369 F.3d 776, 781 (4th Cir. 2004).

       Vinesett testified to the presence of several facts which from his experience
and training, indicated drug trafficking. Vinesett stated that when he approached
the passenger side of the vehicle, he detected the odor of marijuana3 and observed
several hollowed out Phillies Blunt cigars in a cup in the center console. Vinesett
stated that in his experience, individuals unroll Phillies Blunt cigars, discard the
tobacco, and then reroll them with marijuana to appear as if the individual is
smoking a normal cigar. Additionally, he testified that Morris and Nichols gave
different stories of their purpose in traveling to Atlanta. He noted there were
several empty Red Bull cans, indicative of a need to stay awake for long periods of
time while driving. Vinesett also noted that Morris drove a rented vehicle, which
is an indicator of drug trafficking. Looking at the totality of the circumstances
from the point of view of the reasonably prudent police officer, we find there is
evidence in the record to support the trial court's conclusion that a reasonable
suspicion of criminal activity existed.

       Furthermore, we believe Morris's claim that the length of the stop was
unduly prolonged is without merit. In total, Morris's traffic stop lasted roughly
thirteen minutes. Recently, we held ten minutes was a reasonable amount of time
for an initial traffic stop, and that off-topic questions did not unduly extend the
duration of the stop. State v. Provet, 405 S.C. 101, 109, 747 S.E.2d 453, 458

3
  Morris asks us to reexamine the record and make a new credibility determination
of Vinesett's testimony. Specifically, Morris suggests that because Vinesett did not
tell Morris that he smelled marijuana at the beginning of the stop, Vinesett's
testimony that he smelled marijuana lacks credibility. However, the trial court
found Vinesett's testimony credible, and that determination is left to its discretion.
See State v. Tutton, 354 S.C. 319, 325–26, 580 S.E.2d 186, 190 (Ct. App. 2003).
(2013). We cannot say a thirteen minute stop was unduly prolonged or
burdensome, especially where a reasonable suspicion to extend the stop existed at
the outset. At no point did the officers leave Morris and Nichols detained without
purpose or instruction. In addition, we note that Morris and Nichols' frequent
requests to use the restroom throughout the entirety of the stop contributed to its
duration.

      Because there is evidence in the record that supports the finding of a
reasonable suspicion of criminal activity, we find no error in the court of appeals'
affirmance of the trial court on this issue.

II.   PROBABLE CAUSE
       Morris also argues the trial court erred in determining probable cause existed
to search the rental vehicle. In particular, he argues officers lacked probable cause
to search the trunk of the car. We disagree.

       The Fourth Amendment requires that a warrant for search and seizure be
supported by probable cause. U.S. Const. amend. IV. Therefore, a warrantless
search is per se unreasonable and violative of the Fourth Amendment unless the
search falls within one of several well-recognized exceptions to the warrant
requirement. State v. Weaver, 374 S.C. 313, 319, 649 S.E.2d 479, 482 (2007).
These exceptions "include (1) search incident to a lawful arrest, (2) 'hot pursuit',
(3) stop and frisk, (4) automobile exception, (5) the 'plain view' doctrine, and (6)
consent." State v. Bailey, 276 S.C. 32, 36, 274 S.E.2d 913, 915 (1981). The
automobile exception to requiring a search warrant exists in recognition of "the
ready mobility of automobiles and the potential that evidence may be lost before a
warrant is obtained" and "the lessened expectation of privacy in motor vehicles
which are subject to government regulation." State v. Cox, 290 S.C. 489, 491, 351
S.E.2d 570, 571 (1986). To survive a Fourth Amendment challenge to a
warrantless search, the State must establish the officer had probable cause and
demonstrate one of the exceptions to the prohibition against warrantless searches
and seizures applies. State v. Gamble, 405 S.C. 409, 416, 747 S.E.2d 784, 787
(2013).

      Similar to reasonable suspicion, probable cause is a fluid concept. Probable
cause is a "commonsense, nontechnical conception[] that deal[s] with the factual
and practical considerations of everyday life on which reasonable and prudent
men, not legal technicians, act." Ornelas v. United States, 517 U.S. 690, 695
(1996). Probable cause to conduct a search exists where "the known facts and
circumstances are sufficient to warrant a man of reasonable prudence in the belief
that contraband or evidence of a crime will be found." Id. at 696. "The principle
components of a determination of . . . probable cause will be the events which
occurred leading up to the stop or search, and then the decision whether these
historical facts, viewed from the standpoint of an objectively reasonable police
officer, amount to . . . probable cause." Id. Therefore, determining whether an
officer has probable cause to conduct a warrantless search depends on the totality
of the circumstances. State v. Brannon, 347 S.C. 85, 92, 552 S.E.2d 773, 776 (Ct.
App. 2001).

        We find the record supports the conclusion that Vinesett had probable cause
to search the entire vehicle. The scope of a "warrantless search . . . is defined by
the object of the search and the places in which there is probable cause to believe
that it may be found." United States v. Ross, 456 U.S. 798, 824 (1982). Although
Morris argues that because Vinesett failed to find drugs in the passenger
compartment of the vehicle, he lacked probable cause to search the trunk, this
contention mistakes the object for which Vinesett had probable cause to search.
Vinesett was not simply looking for burnt marijuana based on the smell he detected
at the inception of the stop. In our view, it is clear the object of his search was raw
marijuana. Vinesett observed other indicators of drug possession or trafficking
that led him to the reasonable belief that contraband would be found within the
vehicle. The unrolled and hollowed Phillies Blunt cigars in the console suggest the
future intent of marijuana use, not recent use. Additionally, Morris and Nichols
told inconsistent stories, drove a rental car, and had several empty cans of Red
Bull. Although those factors appear banal independently, cumulatively they
indicated drug trafficking to Vinesett, based on his training and expertise.
Accordingly, under our any evidence standard of review, we find the record
supports the conclusion Vinesett reasonably believed the contraband he suspected
could be found in the trunk of the vehicle. We therefore hold the court of appeals
did not err in affirming the trial court's finding Vinesett had probable cause to
search the entire vehicle.4


4
  Morris contends the failure of the drug dog to alert militates against the
conclusion Vinesett had probable cause to search the trunk. Although the failure to
alert is certainly a consideration in determining probable cause under the totality of
the circumstances, it is not dispositive. Other jurisdictions have held that if a drug
detection dog fails to alert during a search, it does not defeat probable cause. See
United States v. Davis, 430 F.3d 345, 367 (6th Cir. 2005) (citing cases and
acknowledging "a near universal recognition that a drug-sniffing dog's failure to
alert does not necessarily destroy probable cause"); United States v. Ramirez, 342
                                   CONCLUSION
      Accordingly, because we find evidence in the record to support the trial
judge's findings that Vinesett had reasonable suspicion to extend the traffic stop
and probable cause to search the entire vehicle, we affirm the court of appeals.

TOAL, C.J., and KITTREDGE, J., concur. PLEICONES, J., dissenting in a
separate opinion in which BEATTY, J., concurs.




F.3d 1210, 1213 (10th Cir. 2003) ("We will not require investigators to cease an
otherwise reasonable investigation solely because a dog fails to alert, particularly
when we have refused to require that a dog sniff test be conducted at all."); McKay
v. State, 814 A.2d 592, 599 (Md. Ct. Spec. App. 2002) ("[A] drug sniffing dog's
failure to detect drugs does not automatically negate probable cause."); see also
Illinois v. Caballes, 543 U.S. 405, 411–412 (2005) (Souter, J., dissenting) ("The
infallible dog . . . is a creature of legal fiction . . . their supposed infallibility is
belied by judicial opinions describing well-trained animals sniffing and alerting
with less than perfect accuracy, whether owing to errors by their handlers [or] the
limitations of the dogs themselves . . . ."). Furthermore, Vinesett gave a reasonable
explanation for why he believed the dog did not conduct a proper search.
JUSTICE PLEICONES: I respectfully dissent. In my view, it is a close
question whether petitioner's traffic stop was unlawfully extended. See State
v. Hewins, 409 S.C. 93, 760 S.E.2d 814 (2014). In any case, I would reverse
the Court of Appeals' affirmance of the denial of petitioner's suppression
motion. In my opinion, once the drug dog failed to alert, the already
marginal "objectively reasonable suspicion" to search the vehicle and its
trunk evaporated.5 State v. Provet, 405 S.C. 101, 747 S.E.2d 453 (2013).
I would reverse and remand for a new trial.
BEATTY, J., concurs.




5
 I am not persuaded by the majority's reliance on the dissent in United States v.
Davis, 430 F.3d 345 (6th Cir. 2005). In Davis, the majority noted the dissent relied
exclusively on cases where "even without the dog's alert there was probable cause
to justify a more extended detention, whereas in this case there was only the more
limited basis of reasonable suspicion." Id. at 359. As in Davis, here the State had
at most only a "reasonable suspicion" that petitioner possessed illegal drugs.